DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
Claims 1-18 are pending.  Claims 1-18 are rejected herein.  This is a First Action on the Merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2, 3, 9, 10, 17 and 18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2, 3, 9, and 10:  It is unclear what the relationship is between using density versus using drive gain to determine a solute added.  Claim 1 states that determining the dissolution of a solute added is based upon a change in drive gain.  Claim 2 states that determining the dissolution of a solute added is based upon a change in density.  Since claim limitations cannot be removed this means that claim 2 must mean that determining dissolution is based on a combination of change in density and change in drive gain.  Therefore it is unclear what the difference in scope is between claim 2 and claim 3 and between claim 9 and claim 10.  For the purposes of this office action claims 2 and 3 are assumed to have the same scope (requiring both change in density and change in gain).  Claims 9 and 10 are similarly assumed to have the same scope.
Regarding claims 17 and 18:  These claims are rejected as indefinite for depending from an indefinite claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over HENRY et al. (US Pub. 2016/0252380) in view of CHEN et al. (US Pat. 6,847,898).
Regarding claims 1 and 7:  HENRY discloses:  A vibratory meter (215 in FIG. 1), comprising: a driver (46a in FIG. 3; para 38); a vibratory member (18, 20 in FIG. 1) vibratable by the driver (para. 38); at least one pickoff sensor (48a in FIG. 3; para. 38) configured to detect vibrations of the vibratory member (para. 38); meter electronics (FIG. 3; para 40) comprising an interface (arrows in FIG. 3; para. 40) configured to receive a vibrational response from the at least one pickoff sensor (FIG. 3; para. 39-40), and a processing system (101; para. 40) coupled to the interface (FIG. 3) configured to: measure a drive gain of the driver (para. 39, 44, 61)
HENRY discloses that it is known that drive gain is sensitive to the level of dissolved solute in a liquid (para. 44).  However HENRY is concerned with measuring extracted petroleum fluids (para. 10, 43) and therefore does not disclose adding solute to a fluid.
CHEN however does disclose adding solute to a fluid (col. 10 lines 35-55) and determine a solute added to the fluid is substantially fully dissolved (col. 10 line 50 - col. 11 line 17).  CHEN also teaches a recirculation loop (FIG. 3) in fluid communication with the vibratory meter (3); and a vessel (7) operable to contain the fluid, wherein the fluid may pass through the recirculation loop (FIG. 3) and the vibratory meter (3) before returning to the vessel (as moved by pump 6), thus meeting the limitations of claim 7.
One skilled in the art at the time the application was effectively filed would be motivated to use the vibratory density meter of HENRY as the density gauge 3 in FIG. 3 of CHEN (CHEN does not give details about the structure of his density gauge) so that control of industrial processes (such as those in col. 1 lines 8-21 of CHEN) can be maintained thus leading to higher quality products.  Please note that CHEN lists a wide range of industries and processes that his invention can be used with including petroleum in col. 1 lines 15-20.
Regarding claims 2 and 3:  HENRY discloses that models exist for determining dissolved gas from density (para. 44), but again HENRY does not disclose adding solute.
CHEN teaches that his invention is configured to: measure a density (with density gauge 3 in FIG. 3) of a fluid; and determine a solute added to the fluid is substantially fully dissolved based upon a change in the density (ensuring entrained gas content is within optimum range; col. 3 lines 28-45) of the fluid (such as blending carbon dioxide into a beverage as discussed in col. 10 lines 35-55).
One skilled in the art at the time the application was effectively filed would be motivated to use the vibratory density meter of HENRY as the density gauge 3 in FIG. 3 of CHEN (CHEN does not give details about the structure of his density gauge) so that control of industrial processes (such as those in col. 1 lines 8-21 of CHEN) can be maintained thus leading to higher quality products.  Please note that CHEN lists a wide range of industries and processes that his invention can be used with including petroleum in col. 1 lines 15-20.
Regarding claim 4:  HENRY does not disclose this particular pattern of a drive gain signal peak followed by a drive gain signal stabilization period because HENRY does not disclose adding solute.  As discussed above adding solute and monitoring the results is obvious as taught by CHEN.  HENRY does disclose training the processing system with a neural network to map various inputs to the correct outputs as discussed in FIG. 15 and para. 75-82.  Since this is all done empirically (para. 75) and the relationship between drive gain and dissolved gas is known (para. 44; FIG. 6, 10), then mapping any kind of signal to a result will be matter of routine experimentation.  The specific claimed drive gain signal pattern, absent any criticality, is only considered to be the “optimum” signal disclosed by HENRY that a person having ordinary skill in the art would have been able to determine using routine experimentation (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)) based, among other things, on the desired process they are monitoring, what the solvent and solute are, etc. (see In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)), and since neither non-obvious nor unexpected results, i.e. results which are different in kind and not in degree from the results of the prior art, will be obtained as long as the gain pattern is detected, as already suggested by HENRY as modified by CHEN.
Regarding claims 5 and 6:  Claims 5 and 6 are rejected for the same reasoning as claim 4.
Regarding claims 8 and 14:  HENRY discloses:  A method of monitoring solute dissolution in a solution comprising the steps of: exposing the fluid to a vibratory meter (215 in FIG.1); measuring a drive gain of a driver of the vibratory meter (para. 44); and determining the first solute is substantially fully dissolved based upon a change in the measured drive gain (para. 44).
HENRY discloses that it is known that drive gain is sensitive to the level of dissolved solute in a liquid (para. 44).  However HENRY is concerned with measuring extracted petroleum fluids (para. 10, 43) and therefore does not disclose adding solute to a fluid.
CHEN however does disclose adding solute to a fluid (col. 10 lines 35-55) and determine a solute added to the fluid is substantially fully dissolved (col. 10 line 50 - col. 11 line 17).  CHEN also discloses adding many solutes (col. 26 lines 40-52) and different industrial processes (col. 1 lines 8-21), thus meeting the limitations of claim 14.
One skilled in the art at the time the application was effectively filed would be motivated to use the vibratory density meter of HENRY as the density gauge 3 in FIG. 3 of CHEN (CHEN does not give details about the structure of his density gauge) so that control of industrial processes (such as those in col. 1 lines 8-21 of CHEN) can be maintained thus leading to higher quality products.  Please note that CHEN lists a wide range of industries and processes that his invention can be used with including petroleum in col. 1 lines 15-20.
Regarding claims 9 and 10:  Claims 9 and 10 are rejected for the same reasoning as claims 2 and 3.
Regarding claims 11-13:  Claims 11-13 are rejected for the same reasoning as claims 4-6.
Regarding claims 15-18:  The neural network training in FIG. 15 and para. 75-82 will produce predetermined thresholds for drive gain and density which are also machine-learned.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J KOLB whose telephone number is (571)270-7601. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571 272 2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHANIEL J KOLB/Examiner, Art Unit 2856